Case: 16-10565      Document: 00513743674         Page: 1    Date Filed: 11/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 16-10565                               FILED
                                  Summary Calendar                     November 2, 2016
                                                                          Lyle W. Cayce
                                                                               Clerk
LENKA JEAN WANZER,

              Plaintiff - Appellant

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 4:15-CV-3


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Lenka J. Wanzer appeals the district court’s judgment affirming the
Commissioner of Social Security’s decision that she is not entitled to Disability
Insurance Benefits (“DIB”) under Title II of the Social Security Act. Because




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10565      Document: 00513743674       Page: 2    Date Filed: 11/02/2016



                                    No. 16-10565
we conclude that the Commissioner applied the correct legal standard and that
substantial evidence supports the Commissioner’s findings, we AFFIRM.
                                          I.
      Wanzer applied for DIB on March 26, 2012, alleging that she had been
disabled since February 1, 2011, because of chronic fatigue syndrome,
fibromyalgia headaches, a lumbar spine impairment, and degenerative disc
disease. The Commissioner denied her application on May 16, 2012, and
September 5, 2012.
      Upon Wanzer’s request, she received a hearing before an Administrative
Law Judge (“ALJ”) on August 21, 2013. Following the hearing, the ALJ issued
an unfavorable decision, finding that Wanzer was not disabled and was capable
of performing her past work. The ALJ found that Wanzer: (1) met the insured
status requirements of the Social Security Act; (2) had not engaged in
substantial gainful activity since the date of her alleged onset of disability; (3)
suffered from the following severe impairments: fibromyalgia, depression,
bipolar I disorder, obesity, degenerative disc disease of the lumbar and cervical
spine, and diabetes mellitus; (4) had the residual functional capacity (“RFC”)
to perform sedentary work activity; (5) could return to her past relevant work
as an accounting clerk or, alternatively, perform another job existing in
significant numbers in the national economy1; and (6) was not disabled within
the meaning of the Social Security Act. The ALJ’s decision became the
Commissioner’s final decision after the Appeals Council denied review on
November 14, 2014.
      Wanzer subsequently filed a complaint in the district court.                She
contended below, as she does on appeal, that the Commissioner’s decision is



      1 The ALJ concluded that Wanzer could, for example, work as an appointment clerk,
scheduling clerk, information clerk, receptionist, or order clerk.
                                          2
    Case: 16-10565    Document: 00513743674    Page: 3   Date Filed: 11/02/2016



                                No. 16-10565
not supported by substantial evidence and the Commissioner applied incorrect
legal standards. Specifically, Wanzer averred that: (1) the ALJ improperly
determined her RFC because he used an incorrect legal standard when
evaluating her treating physicians’ medical opinions; (2) the ALJ erred in
evaluating her credibility because he used an incorrect legal standard when
evaluating her subjective complaints; (3) the ALJ relied on testimony from a
vocational expert that was faulty because it was in response to an
inappropriate hypothetical question; and (4) remand is warranted based on
new and material evidence that she submitted to the Appeals Council.
      On February 9, 2016, the magistrate judge issued a thorough opinion
addressing these claims. He recommended that the district court affirm the
Commissioner’s decision that Wanzer was not entitled to DIB because the
ALJ’s decision was supported by substantial evidence and the ALJ applied the
correct legal standards. The magistrate judge found that: (1) the ALJ properly
weighed medical opinions and therefore properly arrived at Wanzer’s RFC; (2)
the ALJ properly assessed Wanzer’s credibility by weighing both the objective
and subjective evidence in her case; (3) the ALJ presented a proper
hypothetical to the vocational expert because: (a) the ALJ evaluated the entire
record and sufficiently incorporated Wanzer’s functional and social limitations
into the RFC; and (b) the hypothetical was unnecessary because the ALJ found
that Wanzer could perform past relevant work; and (4) the Appeals Council did
not improperly deny review because the new evidence Wanzer submitted was
conclusory and immaterial.
      On March 11, 2016, the district court adopted the magistrate judge’s
opinion and affirmed the Commissioner’s decision.         Wanzer has timely
appealed, reiterating her contentions below.




                                      3
    Case: 16-10565      Document: 00513743674   Page: 4   Date Filed: 11/02/2016



                                 No. 16-10565
                                      II.
      Our review of the Commissioner’s decision is limited: “we consider only
whether the Commissioner applied the proper legal standards and whether
substantial evidence in the record supports the decision to deny benefits.”
Audler v. Astrue, 501 F.3d 446, 447 (5th Cir. 2007).        We have carefully
evaluated the record on appeal, the arguments of counsel for both parties in
their briefs to this Court, and the applicable law. For the reasons expressed in
the well-reasoned opinion of the district court, we conclude that the ALJ
applied the correct legal standard and the ALJ’s findings are supported by
substantial evidence.     Accordingly, the judgment of the district court is
AFFIRMED.




                                       4